Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
15, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00494-CR

                        EX PARTE KERRY LEE BEAL


               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 13-DCR-062478

                 MEMORANDUM                       OPINION


      Appellant was charged with the felony offense of assault on a public servant.
The trial court set pre-trial bond at $25,000. Appellant filed a pre-trial application
for writ of habeas corpus seeking a bond reduction, which was denied. Appellant
filed this appeal of the denial of his writ of habeas corpus. On August 7, 2013, the
State filed a motion to dismiss appellant’s appeal and attached copies of its motion
to dismiss the felony charges and the judgment reflecting appellant’s guilty plea to
the misdemeanor charge of resisting search. Appellant’s plea renders the issue of
pretrial bond moot. See Ex parte Morgan, 335 S.W.2d 766, 766 (Tex. Crim. App.
1960).

      Accordingly, we grant the State’s motion and dismiss the appeal.



                                     PER CURIAM

Panel consists of Justices Brown, Boyce, and Donovan.
Do Not Publish. TEX. R. APP. P. 47.2(b).




                                        2